PHELPS, Justice
(dissenting).
I am strongly of the view that insofar as the program order here involved attempts to impose or has the effect of imposing a restriction upon appellees’ shipment of his grapefruit into California results in (using the language of the learned trial judge) “an intrusion of the state’s power into an unauthorized field and therefore cannot be sustained.”
Regardless of the language employed in the order, it is clearly manifest that its purpose and its effect is to restrict the flow of interstate commerce between Arizona and California by limiting the number of boxes of grapefruit appellees may harvest for shipment into the California markets over a given period.